Citation Nr: 1121049	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal failure.

3.  Entitlement to service connection for constant severe allergies and sinus problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had reported active duty service from February 1991 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded this case for further development in March 2009.  

In April 2011, the Board received additional medical records from the Veteran in support of his appeal.  Although the RO has not reviewed the new evidence and the Veteran has not waived his right to such preliminary RO review, there is no resulting prejudice to the Veteran as a result of the issuance of the following Board decision in light of the favorable determinations as to all issues on appeal.  


FINDINGS OF FACT

1.  Hypertension manifested during the Veteran's active duty service.

2.  Renal failure is proximately due to the Veteran's now service-connected hypertension.

3.  Sinusitis manifested during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in the Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2010).

2.  Renal failure was incurred in the Veteran's active duty service, as secondary to his now service-connected hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

3.  Sinusitis was incurred in the Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension

The Veteran is seeking entitlement to service connection for hypertension.  Service treatment records showed various blood pressure readings, including: 151/72 in April 1991, 138/70 in March 1991, 134/72 in December 1991, 138/86 in March 1992 and 140/82 in February 1993.  However, a diagnosis of hypertension was never documented.  A May 1993 service examination prior to discharge showed a blood pressure reading of 112/78.  

The Veteran filed his claim for hypertension in July 2004.  In support of his claim, he submitted a January 2006 letter from Robert Farkas, M.D. who indicated that the Veteran had been diagnosed with end stage renal disease secondary to hypertension.  He continued that he began treating the Veteran for severe hypertension in 1994.  Based on conversations with the Veteran as well as a review of his military medical records, Dr. Farkas was of the opinion that the Veteran exhibited signs of hypertension during service, which eventually led to his renal failure.  

Another November 2006 letter from Starling Reid, M.D. indicated that he had began treating the Veteran in 2004 when he presented with near end-stage renal disease.  In 2004, it was observed that his blood pressures had continued to be elevated and there was speculation that his renal insufficiency was secondary to hypertension.  Indeed, hypertension leading to end-stage renal disease would have been present for a minimum of 10 years or longer.  Dr. Reid concluded that given his rapid progression to end-stage renal disease, which was diagnosed approximately in 2002, one would assume that the Veteran's significant hypertension was present, again for a minimum of 10 years.  

Numerous private treatment records from approximately 2001 to 2007 have been associated with the claims file.  These records showed continuing treatment for hypertension.  These records also showed that renal insufficiency was first observed in January 2002 and renal failure was first found in November 2003.  Importantly, a May 2005 pre-transplant consultation from Dallas Nephrology Associated showed that hypertension was diagnosed in 1995.  This report also showed that the Veteran had end stage renal disease secondary to hypertension.  A December 2005 hospital admission report again noted that the etiology of the Veteran's renal failure was hypertension.  

In March 2009, the Board remanded this issue to afford the Veteran a VA examination.  The Board specifically asked the examiner to address the elevated blood pressure readings noted during service, and also address the private opinions which suggested that the advanced stage of the Veteran's hypertension/renal disease made it likely that it was present during service.  

The Veteran was afforded a VA examination in July 2009.  The claims file was reviewed.  It was observed that the Veteran had severe uncontrolled hypertension for many years.  The examiner observed only one incident of elevated blood pressure in the service treatment records which was 151/72 in April 1991.  He also noted that the Veteran's blood pressure at discharge was normal.  After examining the Veteran, the impression was severe uncontrolled hypertension, renal transplant, doing fairly well, and side effects of immunosuppressive medications were recurrent infections and diarrhea.  The examiner opined that given the only one instance of elevated systolic pressure in service, there was no factual basis to a claim of hypertension beginning in service.  Nevertheless, despite the directive from the Board, the examiner did not address the private opinions.  

Although the overall evidence is certainly not compelling, the Board nevertheless finds that service connection is warranted for hypertension on a reasonable doubt basis.  The Board recognizes that the July 2009 VA examiner found no factual basis to a claim of hypertension beginning in service.  However, the examiner failed to address the private opinions given by medical doctors.  Importantly, in his January 2006 letter, Dr. Farkas indicated that he starting treating the Veteran for hypertension in 1994, which would have been during the one year presumptive period or shortly thereafter.  Moreover, Dr. Reid in his November 2006 letter also indicated that given the onset of end stage renal failure, the Veteran would have had to have had severe hypertension for a minimum of at least 10 years, which would have been approximately in 1992 during the Veteran's active duty service.  In sum, the private opinions indicate that the onset of the Veteran's hypertension was either during service or within the one year presumptive period.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for hypertension.  See 38 U.S.C.A. § 5107(b).

Renal Failure

The Veteran is also seeking service connection for renal failure, to include as secondary to hypertension.  Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Therefore, given that the Veteran has now been awarded service connection for hypertension herein, and that the medical evidence of record clearly shows that his renal failure was proximately due to his hypertension, the Board also finds that service connection is also warranted for renal failure.  See 38 C.F.R. § 3.310

Severe Allergies and Sinus Problems

The Veteran is also seeking service connection for what he has described as severe allergies and sinus problems.  On his June 1990 entrance examination, the Veteran's nose and sinuses were evaluated as clinically normal.  However, in his contemporaneous medical history, the Veteran reported a history of hay fever and it was noted by the physician that the Veteran described his symptoms as watery eyes and sneezing and he had allergy shots when he was ages seven to eight.  The physical noted asymmetric septal hypertrophy.  Service treatment records showed numerous clinical findings of upper respiratory infections.  Significantly, in October 1991 and September 1992, the Veteran was diagnosed with sinusitis.  Moreover, in February 1991, March 1992 and February 1993 dental health questionnaires, the Veteran reported a history of sinus problems.  However, his nose and sinuses were clinically evaluated as normal at the May 1993 discharge examination and in his contemporaneous history, the Veteran expressly denied sinusitis.   

The Veteran provided that after service he received treatment for his sinusitis from Dr. Farkas beginning in 1994.  However, despite requests, these records have not been obtained.  However, in an unrelated opinion, Dr. Farkas did indicate that he had started treating the Veteran in 1994.  

Further, post service private treatment records beginning in 2001 continued to show upper respiratory problems.  Importantly, a December 2005 private discharge summary showed a diagnosis of chronic sinusitis.

The Veteran was afforded a VA examination in July 2009.  The claims file was reviewed.  The Veteran reported a history of nasal congestion and drainage and that he averaged three upper respiratory tract or sinus infections per year.  The Veteran denied a history of nasal trauma, specifically while on active duty.  While the examiner observed that the Veteran was treated for upper respiratory infections during February and March 1991, December 1991 and February 1993, he failed to address the instances of sinusitis documented in the service treatment records.  He also observed that the Veteran indicated no history of sinusitis on his discharge examination, but again failed to observe that he gave a positive history of sinus problems on three separate dental health questionnaires.  The diagnosis was allergic rhinitis and deviation of nasal septum.  This examiner found that the Veteran exhibited signs and symptoms of allergic rhinitis rather than chronic sinusitis.  He also observed that it was not unusual for someone to be treated for three to four upper respiratory tract infections in a year.  He further opined that as there was no history of nasal trauma or deviation of nasal septum while in service, the Veteran's current deviated nasal would less likely than not be related to service.  He continued that he  found no evidence of any type of chronic nasal or sinus condition was present while on active service.  He noted that the Veteran's discharge examination was completely negative, including historical questions asked of him.  The examiner concluded that it was less likely than not that the Veteran's current allergy/sinus problems were manifested during his active duty service.    
  
Initially,  the Board observes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Although there has been some indication of childhood allergies, the Veteran's entrance examination clinically evaluated his nose and sinuses as normal.  Thus, the Veteran is presumed to have been in sound condition upon entrance with respect to this disability.  
 
Again, the Board observes that recent Federal Circuit Court decisions have found that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, the Veteran is competent to report sinus problems in service and his assertions are supported by the service treatment records.  Further, the Veteran is also competent to report that he experienced sinus symptoms since his discharge from service and has indicated that he began receiving treatment in 1994, shortly after service.  There is no reason to doubt the credibility of his statements with respect to continuity of pertinent symptomatology since his discharge.      

Therefore, based on the evidence of record and resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for sinusitis is warranted.  The Board recognizes that the VA examiner found that the Veteran's sinus problems did not manifest in service.  However, the examiner failed to consider relevant service treatment records showing an assessment of sinusitis, current private treatment records showing a diagnosis of chronic sinusitis, and the Veteran's lay statements of pertinent symptomatology during and since service.  Accordingly, the Board must find that given these deficiencies, this examination report is of minimal probative value.  In turn, given that the service treatment records showed treatment for sinusitis, and in light of the present medical evidence of current diagnosis of sinusitis, the Board finds that based on the Veteran's credible statements, the record shows a continuity of pertinent symptomatology to link the Veteran's current sinusitis to active service.  In sum, there is a current diagnosis of sinusitis; and based on continuing symptomatology, a link between the Veteran's current disability and service.  Thus, service connection for sinusitis is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in March 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection is warranted for hypertension, for renal failure, and for sinusitis.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


